Citation Nr: 0920633	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-43 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1980.  He served in Vietnam.  The Veteran died in 
September 2002.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant submitted a notice of 
disagreement in February 2004 and timely perfected her appeal 
in November 2004.

The appellant later participated in a Decision Review Officer 
hearing at the RO in August 2005.  A transcript of that 
proceeding has been associated with the Veteran's claims 
file.

The Board notes that on her November 2004, VA Form 9, the 
appellant indicated that she wished to have a Board hearing.  
In a report of contact dated in April 2009, the appellant 
stated that she no longer wished to have a Board hearing.  
Accordingly, the appellant's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The Veteran's death in September 2002 was the result of 
systemic mastocytosis, due to pneumonia, due to a 
cerebrovascular accident.

2.  At the time of his death, the Veteran was not service 
connected for any disability.

3.  During his lifetime, the Veteran did not have a diagnosis 
of non-Hodgkin's lymphoma.

4.  Systemic mastocytosis was not present during active 
military service and it is not shown to be related to a 
disease or injury in service.

5.  The preponderance of the competent and persuasive 
evidence of record is against a finding that a service-
connected disability caused or contributed substantially or 
materially to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5107(b) (West 2002 & West Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

The Court also held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Prior to initial adjudication of the appellant's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions for the first three elements.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The appellant was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini II, at 120-21.  The 
RO provided Hupp compliant notice in the October 2002 letter.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, a medical examination/opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service-connected disability and 
insufficient medical evidence to render a decision on the 
claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board concludes an examination/opinion is not needed in 
this case because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is the 
appellant's lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination/opinion.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312(a) (2008).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2008).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2008).

The appellant has alleged that during his lifetime, the 
Veteran was diagnosed with non-Hodgkin's lymphoma that was 
the result of his exposure to Agent Orange while in service.

VA has determined that a positive association exists between 
exposure to herbicides and the subsequent development of the 
following ten conditions: chloracne; non-Hodgkin's lymphoma; 
soft tissue sarcoma; Hodgkin's disease; porphyria cutanea 
tarda (PCT); multiple myeloma; acute and subacute peripheral 
neuropathy; prostate cancer; cancers of the lung, bronchus, 
larynx and trachea; and Type II (adult-onset) diabetes 
mellitus.  PCT, chloracne, and acute and subacute peripheral 
neuropathy are required to become manifest to a compensable 
degree within one year from last exposure.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,634 
(May 20, 2003).  

In 2001, the Veteran sought treatment for unintentional 
weight loss and hot flashes.  A July 2001 bone marrow biopsy 
showed hypercellular marrow with panmyelosis suggestive of 
myeloproliferative disorder.  See private treatment records; 
O.S.U. Medical Center; July 6, 2001.  A July 2001 computed 
tomography (CT) scan of the abdomen showed a mass in the 
gastrosplenic ligament consistent with a lymph node and two 
tiny right lung nodules.  At that time, work-up for suspected 
lymphoma was undertaken.  See private medical records; O.S.U. 
Medical Center; July 23, 2001.  In September 2001, the 
Veteran underwent a left inguinal lymph node biopsy.  This 
showed only reactive lymphoproliferation and flow cytometry 
demonstrated polyclonal B-cells and T-cells dominated by a 
population that was CD-4 positive.  All findings were benign 
and lymphoma was ruled out  See private medical records, 
O.S.U. Medical Center, September 20, 2001; Wright-Patterson 
Air Force Base Medical Center, September 20, 2001.

Thereafter, the Veteran underwent two cycles of chemotherapy.  
A November 2001 repeat CT scan showed stable lymphadenopathy 
and diffuse mottling of the bones.  See private treatment 
records; O.S.U. Medical Center; November 20, 2001.  In 
December 2001, a repeat bone marrow biopsy was performed, 
showing hypercellular marrow with 100 percent cellularity.  
These findings were reviewed at the Armed Forces Institute of 
Pathology and the Veteran was ultimately diagnosed with 
systemic mastocytosis with spindle cell proliferation and 
residual mast cell disease in the bone marrow.  See private 
medical records; O.S.U. Medical Center; December 12, 2001.  
The Veteran was seen at the M.C. in July 2002.  The examiner 
stated "although I do not have the original bone marrow 
biopsy report, apparently a diagnosis of non-Hodgkin's 
lymphoma was established" and was followed by chemotherapy.  
Ultimately, the Veteran's diagnosis of mastocytosis was 
confirmed.  See private treatment records; M.C.; July 22, 
2002.  

While the appellant has testified to her sincere belief that 
the Veteran was diagnosed with non-Hodgkin's lymphoma during 
his lifetime, the medical evidence simply does not support 
this contention.  While it is clear that lymphoma was an 
original consideration, the resulting medical tests performed 
ruled out this condition and diagnosed the Veteran with 
mastocytosis.  As indicated above, though non-Hodgkin's 
lymphoma is a presumptive condition based on Agent Orange 
exposure, the Veteran did not carry this diagnosis during his 
lifetime.  Further, the cause of the Veteran's death was 
listed as systemic mastocytosis.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

After a review of all the evidence of record, the Board finds 
that there is no competent and persuasive evidence that 
systemic mastocytosis was related to the Veteran's period of 
active military service to include any herbicide exposure.  
In fact, the Veteran was denied entitlement to service 
connection for this condition in September 2002 as there was 
no evidence of in-service incurrence and no medical nexus.  
As indicated above, the Veteran was not service connected for 
any disabilities at the time of his death.

The Board is sympathetic to the appellant's loss of her 
husband; there is, however, a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of her husband's death and therefore the claim must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


